ORDER
PER CURIAM.
Movant Trent Spindler appeals from the judgment dismissing his Rule 24.035 motion for post-conviction relief. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly errone- • ous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).